DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted January 19, 2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “408” has been used to designate both end caps in Figure 13B and unknown components in Figures 15 and 16B. The “end caps” in Figure 13B are positioned at opposite ends of the width of the internal blade bank 404 – notably along one end of the blades 406 and extend perpendicular to the blades. The unknown components in Figures 15 and 16B are at the end of the side 410 – and notably extend parallel to the blades 406. Given the different structures and locations of the components, it appears Figures 15 and 16B do not show end caps. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 39-46 are objected to because of the following informalities:  
Claim 39, line 3 introduces “the ends” which lacks proper antecedent basis. The word “the” should be removed to properly introduce the feature.
Claim 39, line 7 recites “the internal blade banks”, however line 2 introduced “at least two internal blade banks”. Line 7 should recite “the at least two internal blade banks” to be consistent.
Claims 40-46 depend from claim 39 and are objected to for depending from an objected claim.
Claim 40 recites “the blades” which should be amended to recite “the plurality of blades” to be consistent with claim 39. 
Claim 47, line 5 recites “the internal blade banks”, however line 2 introduced “at least two internal blade banks”. Line 5 should be amended to recite “the at least two internal blade banks” to be consistent with line 2. 
Claims 48-50 depend from claim 47 and are objected to for depending from an objected claim. 
Claim 49, line 2 introduces “respective slots” for receiving hooks however claim 47, line 4 previously introduced “a respective slot” for each end of each blade. The feature in claim 49 should be given a unique name to avoid confusion, such as “respective hook slots”. 
Claim 51, line 5 ends in a period (.), which should be changed to a comma (,) or a semi-colon (;). 
Claims 52-55 depend from claim 51 and are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 39, line 2 introduces “at least two internal blade banks” and line 5 recites “the internal blade bank”, and it is unclear to which “internal blade bank” line 5 refers. It appears lines 3-5 intend to locate a plurality of blades in each internal blade bank. If this is the case, then the phrase “the internal blade bank” could be changed to “a respective blade bank” and the rejection would be overcome. 
	 Claims 40-46 depend from claim 39 and contain its limitations, and therefore are rejected for the same reason.
	Claims 41 and 42 recite “the internal blade bank” and it is unclear to which internal blade bank the claims refer. As explained with the rejection of claim 39 above, if the claims referred to a “respective internal blade bank”, then claims 41 and 42 could refer to such a feature and be definite.
	Claim 47, line 5 recites “the internal blade bank” however line 2 introduced “at least two internal blade banks” and it is unclear to which “internal blade bank” line 5 refers. If “the internal blade bank” was changed to “a respective blade bank”, then the rejection would be overcome.
	Claims 48-50 depend from claim 47 and contain its limitations and therefore are rejected for the same reason.
	Claim 48, line 2 also recites “the internal blade bank” which raises the same issue. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,261,872 to Smailes. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of application claim 39 are present in patent claim 17. Patent claim 17 is narrower by including the limitations of its parent claim 15. 
Thus it is apparent that the more specific patent claim 17 encompasses application claim 39. Following the rationale in In re Goodman cited above, where the applicant has once been granted a patent containing a claim for a specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since application claim 39 is anticipated by patent claim 17 and since anticipation is the epitome of obviousness, then application claim 39 is obvious over patent claim 17.
Claims 43, 44, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,261,872 to Smailes in view of US 8,152,885 to Pfannenberg. 
Regarding claim 43, Claim 17 of Smailes recites the limitations of claim 39, but claim 17 fails to teach the louvre unit comprises a pair of hinges. Pfannenberg teaches a louvre unit (10) comprising a pair of hinges (11) to attach the louvre unit to a filter housing (20) (see column 5, lines 47-62 and Figure 2). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the louvre unit of Smailes by adding a plurality of hinges and a filter housing as taught by Pfannenberg as both references are directed to louvre units, and for the purpose of being able to connect the louvre unit to a filter housing and to be able to open the louvre unit.
	Regarding claim 44, claim 17 as modified by Pfannenberg teaches the louvre unit of claim 43, wherein the pair of hinges is configured to allow the louvre unit to pivot and fully withdraw from a filter housing (20) when mounted thereto. 
Regarding claim 47, patent claim 17 recites all of the limitations of application claim 47 except “a pair of hinges coupled to the outer housing and configured to allow the louvre unit to pivot and fully withdraw from a filter housing when mounted thereto.” Pfannenberg teaches a louvre unit (10) comprising a pair of hinges (11) coupled to the outer housing and configured to allow the louvre unit to pivot and fully withdraw from a filter housing (20) when mounted thereto (see column 5, lines 47-62 and Figure 2). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the louvre unit of Smailes by adding a plurality of hinges and a filter housing as taught by Pfannenberg as both references are directed to louvre units, and for the purpose of being able to connect the louvre unit to a filter housing and to be able to open the louvre unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,279,602 to Sivanandan in view of US 8,152,885 to Pfannenberg.
In Reference to Claim 51
Sivanandan teaches:
	A method of installing a modular fan unit system for a  telecommunications cabinet (10), the method comprising:
	providing a telecommunications cabinet door (18);
	providing a modular fan unit system (44) including a plurality of modular fan units (86) and a filter housing unit (48) having a plurality of filter compartments (space filled by filters 66, 72);
	resting the filter housing unit within an opening (opening in inner panel 28) of the telecommunications cabinet door;
	securing the filter housing unit to the telecommunications cabinet door;
	securing each modular fan unit to flanges (not numbered, see annotated Figure 4 below) on the filter housing unit; and
	inserting air filters (66, 72) into respective individual filter compartments (not numbered, space in filter housing unit 48, see Figure 4) of the filter housing unit (see and Figures 1, 2, and 4).

    PNG
    media_image1.png
    661
    504
    media_image1.png
    Greyscale

Sivanandan fails to teach:
	Providing a plurality of louvre units, and securing each louvre to the filter housing. 
Pfannenberg teaches:
	A modular fan unit (100) comprising a filter housing unit (20) and a louvre unit (10), wherein each louvre is secured to the filter housing unit by a pair of hinges (11) coupled to an outer housing (outer walls of 10) of the louvre configured to allow the louvre unit to pivot and fully withdraw from the filter housing when mounted thereto (see column 5, lines 35-62 and Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the method of Sivanandan by providing a plurality of louvre units and securing each louvre to the filter housing as taught by Pfannenberg as both references are directed to fans having filters and louvres, and for the purpose of allowing the louvre unit to open and be easily removable when desired.
In Reference to Claim 55#
Sivanandan as modified by Pfannenberg teaches:
	The method of claim 51, wherein each louvre is secured to the filter housing by a pair of hinges (11 of Pfannenberg) coupled to an outer housing of the louvre configured to allow the louvre unit to pivot and fully withdraw from the filter housing when mounted thereto (see Figure 2 of Pfannenberg).

Allowable Subject Matter
Claims 40-42, 45, 46, and 48-50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 52-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach a louvre unit comprising at least two internal blade banks, the ends of each blade are secured in a respective slot, an end cap at each end of each internal blade bank, and wherein the at least two internal blade banks are layered such that the plurality of blades are aligned in a chevron pattern as recited in claims 39 and 47. The nearest prior art is US 2,364,271 to Carver which teaches a bank of louvres in a chevron pattern. However, Carver fails to teach the blades of the louvres are in slots in the louvres and end caps are provided at the end of each blade. 
Claims 39 and 47 are not allowable in view of the double patenting rejections. Claims 39 and 47 would be allowable upon overcoming the double patenting rejections. Claims 40-46 and 48-50 depend from claims 39 and 47 and contain their respective limitations, and therefore would be allowable for the same reason – upon also overcoming the respective rejections under 35 USC 112(b).
	The prior art of record fails to teach the filter housing unit is secured to the telecommunications cabinet door by a pair of attachment cleats, wherein each attachment cleat is configured to interlock with the filter housing unit as recited in claim 52. 
	Sivanandan fails to teach a pair of attachment cleats.
	Claims 53 and 54 depend from claim 52 and contain its limitations and therefore would be allowable for the same reason. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,092,136 to Zimbardi teaches a fan system having a filter. US 6,110,245 to Schlag teaches a fan having a filter and louvre. US 8,727,842 to Pfannenberg teaches a fan having a filter and louvre. US 8,432,685 to Huang teaches a louvre unit having layered blades, however the blades are not secured in a slot and do not have an end cap. US 8,007,228 to Wang teaches a fan having a louvre, wherein the blades of the louvre are attached into slots in the louvre, however Wang fails to teach end caps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745